Citation Nr: 1612714	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-23 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and microaluminuria.

2.  Entitlement to a separate compensable disability evaluation for erectile dysfunction with penile deformity, claimed as Peyronie's disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for diabetes mellitus, type II, assigning a 20 percent disability evaluation (May 8, 2001).

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  The hearing transcript is associated with the claims file.  See Hearing Transcript (February 2016).

The issues of entitlement to increased disability evaluations for neuropathy of both feet, currently each evaluated as 20 percent disabling, have been raised by the record at the Veteran's February 2016 Board videoconference hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that an initial disability evaluation in excess of 20 percent for diabetes mellitus is warranted due to insulin dependence and that a separate compensable evaluation is warranted erectile dysfunction with penile deformity diagnosed as Peyronie's disease.

The Veteran provided numerous statements following his May 2014 VA examination asserting that he believed the VA examination was inadequate for rating purposes.  The Veteran testified similarly in February 2016.  At his hearing, the Veteran further testified that that he became insulin dependent during the appeal period and had been hospitalized for uncontrollable diabetes at Faith Hospital (Auburn, California).  See Hearing Transcript at 10 (February 2016).

VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  While VA is not required to provide a medical examination in all cases, once VA undertakes the effort to provide an examination that examination must be an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); see also Green, 1 Vet.App. at 124; 38 C.F.R. § 4.2 (2015).

Here, the Veteran reports that the examiner ignored his report of insulin dependence and that a thorough examination of conditions attributable to service-connected diabetes was not performed.  Also, pertinent private hospital records relating to uncontrolled diabetes have not been requested.  Therefore, remand is necessary.

It is noted that the May 2014 VA examination report show that the Veteran expressed strong reluctance over undergoing an examination of his penis or testes.  The Board is sympathetic to his feelings, but a physical examination is needed so that the examiner may ascertain whether he has penile deformity or other abnormal pathology; it is noted that clinical findings for penile deformity is required to be shown for the award of a compensable evaluation based on erectile dysfunction.  The examiner will be asked to ascertain a complete history of symptoms and observations from the Veteran to potentially minimize the need for physical examination; however, the degree to which physical examination is necessary to render a diagnosis is ultimately up to the health care provider.   In the alternative, the Veteran is free to submit medical evidence confirming a diagnosis of Peyronie's disease.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated VA treatment records and all pertinent outstanding private medical records, to include those from Faith Hospital (as reported by the Veteran).  For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, the AOJ should notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his diabetes mellitus, type II, and all associated complications.  The claims file should be made available to the examiner for review in conjunction with the examination.  Pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted, and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  The examiner should specifically address the following:

(a) Whether the Veteran requires insulin, a restricted diet, and regulation of activities; and

(b) Whether and/or how frequently he has episodes of ketoacidosis or hypoglycemic reactions; and

The examiner should also ascertain from the Veteran a completely history regarding his observations and symptoms regarding his claimed Peyronie's disease.  The examiner should provide an opinion as to whether Peyronie's or other penile deformity, if shown, is a complication of service-connected diabetes mellitus, type II; and the whether the Veteran has Peyronie's disease secondary to service-connected diabetes mellitus.  

A complete rationale for all opinions is required, which should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case.

The Board intimates no opinion as to the final outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


